Order reversing the determination of the board of appeals of the village of Bronxville, and directing approval of plans and issuance of permit, reversed upon the law and the facts, with fifty dollars costs and disbursements, certiorari proceeding dismissed, and the determination of the board of appeals reinstated and confirmed. The petitioner possessed no vested right and was entitled to the benefit of no estoppel as against the village. (Matter of Fox Lane Corporation v. Mann, 216 App. Div. 813; affd., 243 N. Y. 550.) There was no showing which would warrant a finding that the board of appeals abused its discretion in refusing a variance, upon the ground of practical difficulties or unnecessary hardship, to permit the erection of an apartment house in the area after such construction had been prohibited by ordinance in the area involved. *745(People ex rel. Fordham M. R. Church v. Walsh, 244 N. Y. 280; Matter of Falvo v. Kerner, 222 App. Div. 289.) Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.